DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to a system, while claim 15, from which 16 depends, is drawn to an apparatus. Because of this mismatch, it is impossible to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 & 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of wagering contract formation. This is a fundamental economic practice of long standing. Thus, it is a method of organizing human activities. Additionally, the method can be performed by a human using pen and paper. This also makes it an abstract idea. Regarding the newly-added limitations, transmitting data to a screen is a conventional function of a generic computer. Selecting data to display based on criteria is also a conventional function of a generic computer.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the information processing apparatus, computer, screen, receiver, server, and network are a generic computer and a generic network as made clear by paragraphs 0023 & 0024 of Applicant’s specification:
[0023] The bet system 1 includes a terminal 10a, a terminal 10b, a terminal 10c, a terminal 10d, and a server 20. The terminal 10a, the terminal 10b, the terminal 10c, the terminal 10d, and the server 20 are communicably connected to each other through a communication network N such as the Internet or a wireless LAN. In the present embodiment, users using the terminal 10a, the terminal 10b, the terminal 10c, and the terminal 10d are assumed to be a user A, a user B, a user C, and a user D, respectively. When the terminal 10a, the terminal 10b, the terminal 10c, and the terminal 10d need not be discriminated from each other, each of the terminal 10a, the terminal 10b, the terminal 10c, and the terminal 10d is represented as a terminal 10. Note that the number of terminals 10 included in the bet system 1 is not limited to four, and one or more terminals 10 may be included. In the present embodiment, the terminals 10 and the server 20 may be collectively referred to as information processing apparatuses, or only the terminals 10 may be referred to as information processing apparatuses, or only the server 20 may be referred to as an information processing apparatus.

[0024] For the terminals 10, any terminals may be used, including, for example, a smartphone, a tablet terminal, a mobile telephone, a personal computer (PC), a laptop PC, a mobile information terminal (PDA: Personal Digital Assistant), a home game console, and the like. The server 20 may be configured by using a single device, or by using a plurality of devices, or may be a server implemented on the cloud.

Implementing an abstract idea using a generic computer and its components and a generic network cannot achieve patentability under 35 USC §101 absent “significantly more.” Here, there is not “significantly more.”
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the newly-added limitations provide a technical solution to a technical problem by reducing the bandwidth required. However, the claims are not drawn to a method of reducing bandwidth. The claims are drawn to a betting method. Furthermore, the claims do not provide details of how the bandwidth is reduced. Merely selecting data based on a particular criterion does not reduce bandwidth – the bandwidth required to transmit the selected data remains the same. 
For this reason, the rejection is maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for wagering systems that determine when users are within a predetermined distance from each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799